Citation Nr: 1549056	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to June 1972.  His decorations include the Combat Action Ribbon and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois, that denied the above claims.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Tinnitus

Current tinnitus has been established on VA examination in November 2011. 

There is no evidence that the Veteran complained of or was treated for tinnitus during his active service.  That said, his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) reflects that he was a combat Veteran and that he received the Combat Action Ribbon and the Purple Heart Medal reflecting combat service.  His service record establishes that he would have been exposed to acoustic trauma in service.  Further, during a VA examination in December 2009, the Veteran described experiencing noise exposure from Howitzers and incoming rounds during service, and that he had been injured when a shell exploded very close to him, resulting in hearing difficulties since then.  On VA examination in November 2010, he added that he had been experiencing ringing in the ears for 40 years since service.  In light of the foregoing, the in-service incurrence criterion is met. 

The only remaining question is whether the Veteran's tinnitus is related to his active service.  The examiner from the November 2010 VA examination concluded that it was not related to service citing to the fact that the Veteran had a 28 year post-service history working in construction.  This finding is weighed against the Veteran's statements that he had experienced ongoing tinnitus since experiencing acoustic trauma in service.  

The Veteran has claimed that his tinnitus began during his active service.  Observations regarding the dates of onset tinnitus are capable of lay observation.   Moreover, if a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  As such, the Veteran is competent to offer these statements, and the Board finds them credible.  When reviewing the Veteran's claims and the clinical evidence of record, the Board finds that the evidence is in equipoise.  

Resolving all doubt in the Veteran's favor, the nexus element is satisfied, and service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that he has a bilateral hearing loss disability that is manifested as a result of his period of active service.  His DD Form 214 confirms that he was a combat Veteran, which undoubtedly establishes that he would have been to acoustic trauma in service.

As indicated above, where a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton, 21 Vet. App. at 23; Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves, 682 F.3d at 988.

The Veteran's enlistment report of medical examination dated in June 1968 shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-
0
LEFT
0
0
0
-
15

An audiogram dated in August 1969 shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
25
LEFT
25
20
15
25
25

The Veteran's separation report of medical examination dated in June 1972 shows that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
5
10
10
15
20

The December 2009 VA examination report concluded that the Veteran's bilateral hearing loss disability was less likely than not related to service.   The examiner noted a standard threshold shift in the right ear due to military noise exposure, however, concluded that a 28 year post-service history of working in construction made it less likely as not that the hearing loss was related to service.  In doing so, the examiner cited hearing that was within normal limits in both ears at separation.

The Board finds that this opinion is inadequate as the examiner did not comment on the Veteran's report of in-service injury and hearing loss since then, but instead, notwithstanding a threshold shift in hearing documented during service, relied on a separation examination report that was found to be within normal limits.  See Dalton, 21 Vet. App. at 23.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA audiology examination so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted. All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

(b) If the Veteran is determined to have a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma during combat service. 

In offering this impression, the examiner must concede that the Veteran acoustic trauma as a result of in-service combat, and must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing  loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rational for each opinion given is required.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


